Name: 96/112/EC: Commission Decision of 22 January 1996 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  Africa;  tariff policy;  agricultural policy;  trade
 Date Published: 1996-02-03

 Avis juridique important|31996D011296/112/EC: Commission Decision of 22 January 1996 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa Official Journal L 027 , 03/02/1996 P. 0026 - 0029COMMISSION DECISION of 22 January 1996 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa (96/112/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/66/EC (2), and in particular Article 14 (1) thereof,Having regard to the request made by Germany and the United Kingdom,Whereas, pursuant to the provisions of Directive 77/93/EEC, potatoe tubers for human consumption originating in South Africa may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community;Whereas by Decisions 93/159/EEC (3) and 95/95/EC (4) the Commission authorized certain Member States to provide for derogations in respect of potatoes for human consumption originating in South Africa, under specified conditions in the 1993 and 1995 seasons respectively;Whereas there were no confirmed findings of diseases and pests on samples drawn from potatoes imported pursuant to Decision 93/159/EEC; whereas due to technical reasons there were no imports made pursuant to Decision 95/95/EC;Whereas the circumstances justifying the authorization still obtain;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorized to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in part A, point 12 of Annex III thereto for potatoes for human consumption originating in South Africa.2. The following specific conditions shall be satisfied:(a) the potatoes shall be potatoes for human consumption;(b) they shall have been grown from seed potatoes certified in the South African seed potato certification scheme or from seed potatoes certified in one of the Member States;(c) they shall have been grown in defined areas where Pseudomonas solanacearum (Smith) is not known to occur;(d) regular planned monitoring of imports into South Africa and of seed potatoes and ware potatoes marketed within South Africa is continued by means of examination and testing or representative samples by scientifically recognized methods for Clavibacter michiganensis (Smith) Davis et al. spp. sepedonicus (Spieckermann et Kotthoff) Davis et al., Pseudomonas solanacearum (Smith) Smith and potato spindle tuber viroid;(e) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(f) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner, and an official label shall be applied to each bag or container, bearing the information specified in the Annex;(g) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris;(h) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in South Africa in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in (d).The certificate shall state under 'Additional Declaration`, the indication 'this consignment meets the conditions laid down in Decision 96/112/EC`;(i) the potatoes shall be introduced through points of entry designated for the purpose of this derogation by the Member State making use of this derogation;(j) prior to introduction into the Community, the importer shall notify each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State shall then convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the premises referred to in (l).He shall be officially informed, prior to the introduction, of the conditions laid down in (a) to (k);(k) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive. Without prejudice to the monitoring referred to in Article 19a (3) second indent, first possibility, the Commission shall determine to which extent the inspections referred to in Article 19a (3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a (5) (c) of that Directive;(l) the potatoes shall be packed and repacked only at premises which have been authorized and registered by the said responsible official bodies;(m) the potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed weight common in the Member State of introduction for that purpose, up to a maximum of 25 kilogrammes; the packaging shall bear the number of the registered premises referred to in (l), as well as the South African origin;(n) Member States making use of this derogation shall, where appropriate, in cooperation with the Member State of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Pseudomonas solanacearum in accordance with quarantine procedure No 26 for Pseudomonas solanacearum as established by the European and Mediterranean Plant Protection Organization (EPPO) (5) or by some other procedure approved in accordance with the procedure laid down in Article 16a of Directive 77/93/EEC, and in the case of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; in the case of suspicion the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus or Pseudomonas solanacearum was not suspected or detected in those examinations.Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 September 1996, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (n); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 3 1. The authorization granted in Article 1 shall apply in the period between 15 January and 30 June 1996.2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4 This Decision is addressed to the Member States.Done at Brussels, 22 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 308, 21. 12. 1995, p. 77.(3) OJ No L 67, 19. 3. 1993, p. 24.(4) OJ No L 75, 4. 4. 1995, p. 19.(5) Bulletin OEPP/EPPO, 20, 255-262 (1990).ANNEX Information required on the label (referred to in Article 1 (2) (f)) 1. Name of the authority issuing the label.2. Name of the exporters' organization.3. Indication 'South African potatoes for human consumption`.4. Variety.5. Area of production.6. Size.7. Declared net weight.8. Indication 'In accordance with EC requirements 1996`.9. A mark printed or stamped on behalf of the South African plant protection service.